Order of disposition, Family Court, Bronx County (Jody Adams, J.), entered *309May 25, 1994, which adjudicated respondent-appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of robbery in the third degree, and placed him with the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
Family Court’s finding that the complainant had an independent source for his in-court identification of appellant is supported by clear and convincing evidence, in light of the complainant’s ample opportunity to view appellant from inches away in daylight when his jacket was stolen, his having seen appellant the day before the incident (see, Matter of Eric W., 182 AD2d 439), and his unshakable testimony that he would have identified appellant even without first having seen the photograph improperly shown to him by the arresting officer. Concur — Murphy, P. J., Sullivan, Wallach, Nardelli and Tom, JJ.